Ostrander, J.
(after stating the facts). If complainants have, in fact, no grievance, other questions are unimportant. It is apparent from the facts which have been stated that the complainants admit, and the defendants assert, a prescriptive right. They do not assert that their predecessors in ownership of the mill or that they themselves ever acquired the right to flow the lands of upper proprietors in any different manner or to any greater extent than they were or would be overflowed by the dam in the condition it was when the bill was' filed. The only difference between them, on this point, is that complainants charge a constant and long-maintained interruption to the flow of water caused by the old dam, while the defendants say that the old dam has settled, from which it is inferred, necessarily, that the interruption to the flow has not been constant and the overflow of lands caused thereby has been variable. It may be said that defendants concede, in the answer, that, if the new dam should be built higher than the old dam was as it was originally constructed, complainants would have a grievance which, if properly presented, a court of equity ought to relieve. We are of opinion, also, that the matter set up in the answer concludes defendants from claiming the right to maintain a dam any higher than the old dam was at the time the bill was filed. We are convinced that the new dam is higher than the old dam was at the time the bill was filed. In other words, we measure the rights of defendants as against those of complainants by the interruption to the flow of water caused by the old dam as it was when the suit was begun. We come therefore to the questions of pleading.
The court below was of the opinion that the remedy open to complainants was by proceedings for contempt; that the relief asked for by the supplemental bill was not consistent with the relief asked for in the original bill; that the complainants could not, by supplement, introduce the facts occurring since the filing of the original bill for the purpose of securing a mandatory decree for the *695abatement of the new dam. It is said in the opinion of the court:
“ The facts stated and the relief asked thereon in the supplemental bill is practically an abandonment of the original bill and of complainants’ rights and remedies under it, and sets up a new substantive cause of action upon which a decree might be made without connecting it with the original bill.”
Defendants did not seek a dissolution of the temporary injunction, and did not, and do not now, question the power of the court to allow it. After it was issued, there remained the question of the right of complainants to a decree making the injunction permanent and, perhaps, as affecting the matter of costs, the question of defendants’ purpose and of complainants’ justification for filing the bill. We do not perceive how defendants’ conduct pending the hearing of the cause upon its merits did or could change the issues. Complainants are not asking for damages, but only for a decree requiring defendants to maintain the new dam at a height corresponding with that of the old dam — for relief by injunction. If entitled to such relief when the original bill was filed, they are entitled to it now. The fact that such relief can be afforded now only by a decree requiring defendants to lower the new dam is a fact for which defendants are alone responsible. It is no other or different relief than was asked for in the original bill, and it must be granted or denied upon the facts which remain unaffected by defendants’ conduct pending the suit. In this view of the matter, it is immaterial that some of the complainants abandoned the suit, or that some of them are willing the dam shall remain as now constructed. It was not necessary to bring upon the record, in the form of a supplemental bill, the facts which were made to appear at the hearing respecting the violation by defendants of the preliminary injunction and the necessity for a decree mandatory in its form. We are, however, in some doubt concerning the precise terms which ought to be incorporated in a manda*696tory injunction. Unless counsel can agree about the precise dimensions to which the new dam should be reduced or the precise dimensions of the reduction which should be made in its height to make it correspond, substantially, to the height of the old dam, the record must be remanded, for this purpose, to the court below.
Complainants may, in any event, have the decree of this court for reversal of the decree below, for costs of both courts, and for a mandatory injunction in accordance with this opinion.
Moore, Brooke, Blair, and Stone, JJ., concurred.